On Petition for a Rehearing.
Elliott, C. J.
In the argument on the petition for a rehearing, it is insisted that the complaint does not show such a written contract as satisfies the requirements of the statute of frauds. If the law required the consideration to be stated in the written instrument, there would be much force in this argument. The law, however, makes no such requirement. It is expressly enacted : “The consideration of any such promise, contract, or agreement, need not be set forth in such writing, but may be proved.” 1 R. S. 1876, p. 504; R. S. 1881, sec. 4905; Hiatt v. Hiatt, 28 Ind. 53.
The promise to pay the debt of Landers & Wills is in writing. There is no necessity for resorting to parol evidence to establish the appellant’s guaranty. His own letter by reference makes that written him by appellees a part of one and the same contract. Promises contained in letters will satisfy the requirements of the statute. It is said in one of our standard text-books : “It is enough, in order to meet the requirements of the statute, if the substance of the contract is to be inferred from writings, either by the parties or by their agent, though these writings are made up of disjointed memoranda, or of a protracted correspondence. Por this purpose it will be enough to produce a letter or mem*13orandum signed by the party or his agent, though it does not contain in itself any one of the terms' of the agreement, if it distinctly refers to and recognizes any writing which does contain them.” 2 Wharton Ev., sec. 872.
It is a well settled rule that parol evidence is admissible to apply a contract to its subject-matter. Stoops v. Smith, 100 Mass. 68 ; S. C., 1 Am. R. 85 ; Swett v. Shumway, 102 Mass. 365 ; S. C., 3 Am. R. 471. This doctrine applies to contracts of guaranty. In the last edition of Browne on the Statute of Frauds it is said: “From these cases it seems the later authorities allow the introduction of parol evidence in this case as in others, to apply the writing relied on, as. one made with reference to and in recognition of the, contract sued on.” Sec. 375a. Among the cases cited in support of the text are The Salmon Falls Manuf. Co. v. Goddard, 14 How. (U. S.) 446; Newell v. Radford, L. R. 3 C. P. 52 ; Harvey v. Stevens, 43 Vt. 653.
A recent writer thus states the rules for the construction of guaranties: 11 First. Guaranties are to be governed by the same rules of construction as other contracts. Second. The terms used and the language employed are to have a reasonable interpretation according to the intent of the parties as disclosed by the instrument read in the. light of the surrounding circumstances and purposes for which it was made. Third. That if the .terms are ambiguous the ambiguity may be explained by reference to the circumstances surrounding the parties, and such other aids as are allowable in other cases of ambiguous contract.” Baylies. Sureties & Guarantors, 111.
Petition overruled.